Title: From Thomas Jefferson to William C. C. Claiborne, 30 March 1804
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Dear Sir 
            Washington March 30. 04.
          
          Congress at a former session gave to the Marquis de la Fayette as his military donation 11,520. acres of land to be located North of the Ohio. by the paper inclosed you will percieve they have changed the location to any unappropriated lands in the territory of Orleans. it is believed to be very important that the location be made on the most valuable lands to be found, inasmuch as it might tempt him to come over with his family and settle there, and it is believed that his presence there & the popularity he would immediately acquire with the French inhabitants would be worth more than an army to us in securing their affections & reconciling them to a free government. under this persuasion I ask the favor of you, without letting the object be known, to inform yourself with the utmost certainty where the locations can be made so as to be of the greatest value. by turning to the two other acts on the same subject you will see in what parcels they may be laid off. there is an idea here that that quantity of sugar lands can be found on the Chafaleya branch and other places the least remote from New Orleans and that these are the most valuable unappropriated lands in the territory of Orleans. of all this you can judge better than we can. what I have to pray is that that quantity of the most valuable lands in the territory may be found. if you will be so good in the progress of your enquiry as to inform me from time to time of the prospects you acquire, I shall be able by an interchange of observations to get the thing closed to advantage
        